DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they may include embodiments such as software per se or signals per se.
Claim 1 is drawn towards “an information processing apparatus comprising (units) that (functions).”  Claim 15 is drawn towards “an information processing method executed by a computer, comprising (functions).”  Claim 16 is drawn towards “a program for causing a computer to realize (functions).”  None of the claims (including dependent claims) are drawn towards further structure or explanation of embodiments.  No portion of the specification defines the terms to exclude software per se.  Therefore, the claims are rejected for that reason.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a number of “mental activities” such as “acquiring values of influence,” “processing consensus,” and related calculations to values that don’t even get put into a report. This judicial exception is not 
Claim Rejections - 35 USC § 112
Claim limitation “<identifier> unit that <function>” present through the claims with no other mentions of structure (considered a generic equivalent to “method for”) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the specification and claims do not provide sufficient support.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “arbitrary information” in claim 4 is used by the claim to mean “supplemental data that may be relevant to influence, compare claim 13 to claims 10-11,” while the accepted meaning is “any information that gets pulled in, potentially noise.” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (11,159,537) and further in view of Maim (11,159,318).
Frederick teaches a method and system (abstract) of updating a P2P database/blockchain (background, summary and claims; col. 3, line 65 – col. 7, line 40) in an apparatus/program (col. 7, lines 40-65).  Frederick teaches the maintenance of P2P databases/blockchains (col. 9, lines 15-65) that includes data transfers (col. 9 line 40 – col. 10, line 45) based on consensus processing (col. 10, line 45 – col. 11, line 10) based on a weighting of the person trying to change the status (col. 11, lines 5-40) modified by a history of usage (col. 11, line 40 – col. 12, line 5) in a “predetermined program” (col. 12, lines 5-60).  This data can include “arbitrary information” like social media postings (col. 20, lines 40-55; col. 22, lines 5-60) as well as some history like property records (col. 20, line 55 – col. 21, line 45; col. 22, line 60 – col. 24, line 15; claims 3-4).
Frederick does not expressly disclose the details of consensus processing based on user influence.  Maim teaches a method and system (abstract) in the relevant art (background, summary and claims) in a peer-peer network (col. 15, lines 10-50) that uses connect weighting (col. 17, lines 5-30) based on influence factors (col. 17, lines 30-col. 18, line 15) and further based on “distillation” leveling (col. 18, line 50 – col. 20, line 20).  At the time the invention was .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MELVIN H POLLACK/Primary Examiner, Art Unit 2445